Per curiam.
Alan Austin Gavel filed a petition for voluntary suspension of his license to practice law in the State of Georgia pending final disposition of any disciplinary proceeding predicated upon the conduct causing Gavel’s petition. At the time of the filing of Gavel’s petition, no grievance or disciplinary proceeding was pending before the State Bar of Georgia or the State Disciplinary Board. Subsequently, the United States Trustee for the Middle District of Georgia filed a grievance with the State Bar of Georgia. Gavel admits that the disciplinary charges concern allegations of improper handling of client funds and other funds held in a fiduciary capacity, which would, if proven, constitute violations of Standards 4, 45, 61, 63, and 65 of Bar Rule 4-102 (d). Gavel also admits that his conduct makes him subject to an emergency suspension under Bar Rule 4-108. The State Bar has no objection to Gavel’s admissions and prayer. The State Bar also has no objection to Gavel receiving credit for any time served under an order of suspension from the practice of law, issued pursuant to this petition, in any final order issued in any disciplinary proceeding predicated upon the conduct causing Gavel’s petition and the related grievance.
We accept Gavel’s petition for voluntary suspension of his license to practice law in the State of Georgia pending final disposition of any disciplinary proceeding predicated upon the conduct causing Gavel’s petition. Gavel is reminded of his duties under Bar Rule 4-219 to give timely notification to his clients of his inability to repre*56sent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of that rule.
Decided July 15, 1996.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Franklin J. Hogue, for Gavel.

Voluntary suspension of license accepted.


All the Justices concur.